Title: Abigail Adams to John Quincy Adams, 20 March 1787
From: Adams, Abigail
To: Adams, John Quincy


        
          London March th 20th 1787
          My dear Son
        
        I have procured the Books for you, and Captain Folger not sailing quite so soon as I expected, I have sent them to mr Boylstones Store requesting him to send them for me. I think it would be worth while to inquire at the post office in Boston with regard to the other Books which were put into the Bag with the Letters, & must have gone to the post office, or have been taking out, before they went from the NewEngland coffe House. I cannot think they were, because I allways carry or send what ever Letters or packages are going by any of the captains to that House; & leave them in the care of the Waiter, & I never lost any thing before. if you should find them give one Set to your cousin Cranch— your sister has not received any Letter from you, tho in yours to me, you mention writing her. the Younger captain Folger is just arrived & with him mr Gill, whom I have not yet seen. he was asked to dine with us yesterday, but being prengaged could not come. Cushing Barnard & Scot who have all sailed; had letters for you; I hope you got one which I wrote you by way of Nwyork during the winter. Col Smith by order of congress is going to Pourtugal upon Buisness as soon as your sister gets to Bed which I expect she will the begining of April.
        Callihan will sail in April by whom I hope to write you agreeable intelligence with respect to her—
        I have written to your Brothers by mr Martin who sails with captain Folger. I quite long to return to America. pray how does my old friend mrs dana? give my Love to her when you see her & my respects to Madam Winthrope. I fear you will grew too Indolent. I very Seldom hear of you at Boston or any where out of colledge your Blood will grew thick & you will be sick. your Pappa is sure of it. he is always preaching up excercise to me and it would be a very usefull doctrine if I sufficiently attended to it. I was afflicted last fall with a slew nervous fever attended with Rhumatick complaints, and I am now labouring under the same disorder for several days past, except that it is not attended with the Rhumatism. as soon as I can get the better of it I am determined to be very punctual in daily walking— your pappa enjoys better Health than I believe he has for many years, reads & writes every Evening; which you know he could not do in France before this reaches you, his Book will have arrived. I should like to know its reception. I tell him they will think in America that he is for sitting up a King. he says no, but he is for giving to the Governours of every state the same Authority which the British King has, under the true British constitution, balancing his power by the two other Branches—
        I only intended you a line, but how I have spun—adieu your affectionately
        A A
      